Citation Nr: 9902100	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation.

In his August 1998 VA Form 9, the veteran requested a hearing 
before a traveling member of the Board.  In September 1998, 
the veteran indicated that he wanted a hearing at the RO 
before a decision review officer, instead of a travel board 
hearing.  In November 1998, the veteran canceled his 
scheduled hearing before a decision review officer.   
Therefore, no further development with regard to a hearing is 
necessary.


REMAND

An appellant will be accorded a full right to representation 
in all stages of an appeal. 38 C.F.R. § 20.600 (1998).  The 
appellant is represented by the Texas Veterans Commission.  
There is no indication that the representative was given an 
opportunity to review the claims folder and make any legal 
argument on behalf of the appellant prior to transfer of the 
record to the Board.  As the veterans representative is a 
state organization, there is no opportunity for argument to 
be presented at the Board.  Thus, this case must be remanded 
to give the representative an opportunity to review the file 
and make a statement.

In addition, in a June 1998 statement, the veteran indicated 
that he was currently receiving treatment at the Shreveport, 
Louisiana VA Medical Center for his hearing loss.  The latest 
request for records from that VA medical center was completed 
in August 1997, and additional records may be available.  

Accordingly, this case is REMANDED to the RO for the 
following:




1.  The RO should contact the Shreveport, 
Louisiana VA Medical Center for any 
relevant medical records subsequent to 
those on file.

2.  If deemed warranted after any 
additional evidence is received, the 
veteran should be afforded an evaluation 
by an audiologist in order to determine 
the status of his bilateral hearing loss.

3.  If any additional evidence is 
obtained, the RO should readjudicate the 
claim.  Due consideration should also be 
given to 38 C.F.R. § 3.321(b)(1) (1998), 
if applicable.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Specifically, the RO should afford the 
veteran's representative, the Texas 
Veterans Commission, the opportunity to 
review the claims folder and submit an 
argument in the form of VA Form 646, 
Statement of Accredited Representation in 
Appealed Case, on behalf of the veteran.  
No action is required of the veteran 
unless he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  




In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
